DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiesner et al. [Wiesner] (US PGPub 2020/0023585) in view of Nantel et al. [Nantel] (US Patent No. 6,621,060).

As to claim 1
Wiesner discloses an apparatus (device 10, see Fig. 1) for additively manufacturing three-dimensional objects (three-dimensional workpieces; see paragraph 0058, line 3) by means of successive layerwise selective irradiation and consolidation of layers of a build material (raw material powder; see paragraph 0058, lines 10-11) which can be consolidated by means of an energy beam (laser beams 24a,b; see Fig. 1), which apparatus comprises an irradiation device (irradiation system 20, see Fig. 1) adapted to guide an energy beam (laser beams 24a,b; see Fig. 1) across a build plane (build area 28, see Fig. 1), characterized by a calibration device comprising a positioning unit (control unit 26, see Fig. 1), a determination unit (sensor arrangement 25, see Fig. 1) and a calibration unit (calibrating structure 36, see Fig. 2), preferably arranged in a process chamber (process chamber 12, see Figs. 1 and 2) of the apparatus, that is adapted to at least partially reflect the energy beam, wherein the irradiation device is adapted to guide the energy beam to the calibration unit for 
Though Wiesner discloses controlling the irradiation device dependent on the at least one parameter of the reflected part of the energy beam; Wiesner fails to specifically teach the positioning unit being adapted to position the irradiation device dependent on the at least one parameter of the reflected part of the energy beam.
Nantel discloses a positioning unit (processing means; see column 3, line 54) being adapted to position an irradiation device (light source; see column 3, line 40) dependent on at least one parameter (light intensity; see column 2, line 20) of a reflected part (pattern beam; see column 3, line 50) of an energy beam (first laser beam; see column 3, lines 32-33) determined via a determination unit (image detection means; see column 3, line 52) (see column 3, line 54 – column 4, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiesner’s invention with Nantel’s in order to physically move the irradiation system 20 instead of simply making other adjustments, since doing so would further allow correction of focusing of the laser beam on the fly during laser machining (see Nantel column 1, lines 57-59).As to claim 2
As to claim 3
Nantel discloses the apparatus according to claim 1, characterized in that the positioning unit (8) is adapted to position the irradiation device (6) along at least one reference axis, preferably along a x- and y- and z-axis, and/or around at least one reference axis preferably around a x- and y- and z-axis (see column 9, lines 12-20). As to claim 4
Wiesner discloses the apparatus according to claim 1, characterized in that the calibration unit is arranged in a reference plane, in particular in a process plane (build area 28, see Figs. 1 and 2) of the apparatus (see Fig. 2 and paragraph 0063, lines 1-10). As to claim 5
Wiesner discloses the apparatus according to claim 1, characterized in that the calibration unit is arranged in the process plane, in particular between two guiding rails of an application unit (powder application device 14, see Fig. 1) (see Figs. 1 and 2 and paragraph 0068, lines 1-10). As to claim 6
As to claim 7
Wiesner discloses the apparatus according to claim 1, characterized in that the calibration unit (10) is built as or comprises a reflective prism (see paragraph 0073, lines 8-13). As to claim 12
Nantel discloses the apparatus according to claim 1, characterized in that the calibration device is adapted to generate calibration information based on the at least one parameter of the reflected part of the energy beam, which calibration information relates to a calibration status of the irradiation device, in particular comprising a deviation from a nominal focal position and/or a nominal spatial position (see column 5, lines 57-61). As to claim 13
Nantel discloses the apparatus according to claim 12, characterized in that the positioning unit (8) is adapted to position the irradiation device (6) based on the calibration information, preferably in a closed loop process, in particular during an 
As to claim 14
Wiesner and Nantel disclose the apparatus as cited in claim 1; therefore, Wiesner and Nantel also disclose the calibration device for calibrating the irradiation device of the apparatus cited in claim 1.

As to claim 15
Wiesner and Nantel disclose the apparatus as cited in claim 1; therefore, Wiesner and Nantel also disclose a method for operating the apparatus in which the apparatus of claim 1 performs. 

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Neither Wiesner or Nantel, individually or in combination specifically teach the apparatus where the calibration unit is arranged in a reference position, in particular the top  of the calibration unit, wherein an energy beam incident on the top of the calibration unit is reflected to a reference region on a determination element of the determination unit and an energy beam incident on a flank of the calibration unit is incident in a region different from the reference region. 
Also, Wiesner nor Nantel, individually or in combination also fails to specifically teach the apparatus wherein the determination unit comprises a beam splitter adapted to split the reflected part of the energy beam in a first part and a second part and guide the first part of the reflected part of the energy beam along a first beam path to a focal position determination unit and the second part along a second beam path to a position determination unit. Accordingly, the limitations of dependent claims 8 and 9 are allowable over the prior art.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115